DETAILED ACTION
This office action is in response  to the response  filed on 01/17/2022.
Claims 1-5, 8-12 and 15-19 are pending of which claims 1, 8, and 15 are independent claims, and claims 6-7, 13-14 and 20 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-3,  8, 10,  and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160242111 to Wakabayashi (hereinafter “Wakabayashi”) in view of US. Pub. 20040260736 to Kern (hereinafter “Kern”).

Regarding claim 1: Wakabayashi  discloses a system comprising: a processor; and a non-transitory computer-readable medium storing instructions that, when executed by the processor, cause the processor to perform operations comprising: receiving a representation of the physical location; transmitting the representation of the physical Wakabayashi, see paragraphs [0036-0037], FIG. 5, a UE  sends a request to the selected ANDSF  to get information about available access networks, the UE includes its location information in the request; the ANDSF sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier); receiving a selection of a particular network from the list of networks based on a metric, the particular network different from the primary network, wherein the metric is based on at least network throughput at the physical location see paragraph [0041], FIG. 5b, the ANDSF server communicates the rule representing selection information, which should be used by the UE to select one of the 3GPP access networks or a non-3GPP access network; see FIG. FIG. 5c, the UE  then evaluates the communications networks using metrics using the access point  which are available to it, by measuring the signal strength of signals  received from the mobile communications networks or any of the access points which the UE  is able to receive see FIG. 5c, where the mobile communications networks is determined that the UE should use to transmit or receive data according to the rule it has been provided by the ANDSF server  in combination with the measurements which it has performed; ordering the list of networks in a particular order based on the metric( see paragraph[0038], based on the received information received from the ANDSF and the UE's local policy, the UE evaluates if it is within the coverage area of the available access networks in the order of preferences, and preference based in part on the history and radio quality of the network).

However, Wakabayashi  does not explicitly teach a system for backing up a primary network at a physical location, and responsive to losing connection to the primary network, establishing a failover to the particular network at the physical location, establishing the failover further comprising determining a network outage and transitioning network traffic from the primary network with the network outage to the particular network. However, Kern in the same or similar field of endeavor teaches a system for backing up a primary network at a physical location, and responsive to losing connection to the primary network, establishing a failover to the particular network at the physical location, establishing the failover further comprising determining a network outage and transitioning network traffic from the primary network with the network outage to the particular network(Kern, see paragraph[0048],FIG. 1, there is a local monitoring system that determines outage has occurred and initiates a failover, local primary and secondary storages, and further there are remote primary and secondary storage systems; the local monitoring system issues a command to the local secondary storage controller to asynchronously copy any updates received at the surviving local secondary storage to the remote primary storage controller, after failing over to the local secondary storage controller with only a very brief interruption to host I/O, updates received at the local secondary storage controller in this failover mode are asynchronously copied to the remote primary storage controller to maintain the remote primary storage controller current and available for use in disaster recovery if the local secondary storage controller subsequently fails while operating in failover mode; this ensures continuous operations at the local site by using a failover process at the local site, and this provides minimal downtime while data concurrency and disaster recovery are maintained at the remote site; the failover to the local secondary storage system(FIG. 1) may occur unplanned due to an unexpected failure at the primary storage system or planned if there is maintenance done at the primary storage system; in all cases, the local monitoring system  will automatically implement the failover to the local secondary storage system). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kern into Wakabayashi ’s system/method because it would allow maintaining the sequential consistency of data writes and forming consistency groups to maintain sequential consistency in the transfer of data between a primary storage device and secondary storage device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp (Kern; [0007]).

Regarding claim 2: Wakabayashi  discloses system of claim 1, the operations further comprising receiving a geographic region associated with the physical location and receiving from the server the list of networks that provide service within the geographic region associated with the physical location ( Wakabayashi, see paragraphs [0030-0040],FIG.4, a UE may receive an access network discovery and selection function  server from the home operator and this server is responsible and  ANDSF sends an updated inter-system mobility policy to the UE, which specifies the access networks that the UE can select based on geographical location and other parameters; the UE sends a request to the ANDSF  to get information about available access networks; in the request the UE  also includes its location information in the request; the ANDSF server  sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier; the UE evaluates if it is within the coverage area of the list of available access networks in the order of preferences). 
 
Regarding claim 3: Wakabayashi  discloses the   system of claim 1, the operations further comprising determining a received signal strength indication (RSSI) for each network in the list of networks and selecting the particular network based on the RSSI (Wakabayashi, see paragraphs [0150], with the received access information from ANDSF included is a network load measurement (e.g. WLAN RSSI, LTE RSRQ) and the threshold (which is the load level to handover trigger) into RAN level signaling on top of  the information received from ANDSF; this information is provided to a UE in order to make a decision as to which network to access).  

Regarding claim 8: Wakabayashi  discloses a  method for  transmitting, by the processor, the first representation of the physical location; receiving, by the processor, a Wakabayashi, see paragraphs [0036-0037], a UE  sends a request to the selected ANDSF  to get information about available access networks, the UE includes its location information in the request; the ANDSF sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier); transmitting, by the processor, the second representation of the physical location to a server; receiving, by the processor, from the server, a list of cellular networks that provide service at the physical location based on the second representation of the physical location and a metric, wherein the metric is based on at least network throughput at the physical location (see paragraph [0041], FIG. 5b, the ANDSF server communicates the rule representing selection information, which should be used by the UE to select one of the 3GPP access networks or a non-3GPP access network; see FIG. FIG. 5c, the UE  then evaluates the communications networks using metrics using the access point  which are available to it, by measuring the signal strength of signals  received from the mobile communications networks or any of the access points which the UE  is able to receive see FIG. 5c, where the mobile communications networks is determined that the UE should use to transmit or receive data according to the rule it has been provided by the ANDSF server  in combination with the measurements which it has performed; receiving, by the processor, a selection of a particular network from the list of cellular networks, the particular network different from the primary network metric ( see paragraph[0038], based on the received information received from the ANDSF and the UE's local policy, the UE evaluates if it is within the coverage area of the available access networks in the order of preferences, and preference based in part on the history and radio quality of the network).

However, Wakabayashi  does not explicitly teach a method for backing up a primary network at a physical location and responsive to losing connection to the primary network, establishing, by the processor, a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further comprising determining the network outage and transitioning network traffic from the primary network with the network outage to the particular network. However, Kern in the same or similar field of endeavor teaches a method for backing up a primary network at a physical location and responsive to losing connection to the primary network, establishing, by the processor, a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further comprising determining the network outage and transitioning network traffic from the primary network with the network outage to the particular network (Kern, see paragraph[0048],FIG. 1, there is a local monitoring system that determines outage has occurred and initiates a failover, local primary and secondary storages, and further there are remote primary and secondary storage systems; the local monitoring system issues a command to the local secondary storage controller to asynchronously copy any updates received at the surviving local secondary storage to the remote primary storage controller, after failing over to the local secondary storage controller with only a very brief interruption to host I/O, updates received at the local secondary storage controller in this failover mode are asynchronously copied to the remote primary storage controller to maintain the remote primary storage controller current and available for use in disaster recovery if the local secondary storage controller subsequently fails while operating in failover mode; this ensures continuous operations at the local site by using a failover process at the local site, and this provides minimal downtime while data concurrency and disaster recovery are maintained at the remote site; the failover to the local secondary storage system(FIG. 1) may occur unplanned due to an unexpected failure at the primary storage system or planned if there is maintenance done at the primary storage system; in all cases, the local monitoring system  will automatically implement the failover to the local secondary storage system). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kern into Wakabayashi ’s system/method because it would allow maintaining the sequential consistency of data writes and forming consistency groups to maintain sequential consistency in the transfer of data between a primary storage device and secondary storage device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve  a consistency time for all data writes in a consistency group having a time stamp equal or earlier than the consistency time stamp (Kern; [0007]).

Regarding claim 10: Wakabayashi  discloses the   method of claim 8, further comprising determining a received signal strength indication (RSSI) for each network in the list of cellular networks and selecting the particular network based on the RSSI (Wakabayashi, see paragraphs [0150], with the received access information from ANDSF included is a network load measurement (e.g. WLAN RSSI, LTE RSRQ) and the threshold (which is the load level to handover trigger) into RAN level signaling on top of  the information received from ANDSF; this information is provided to a UE in order to make a decision as to which network to access).  

Regarding claim 15: Wakabayashi  discloses a    non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations for backing up a primary network at a physical location (Wakabayashi, see paragraphs [0036-0037], a UE  sends a request to the selected ANDSF  to get information about available access networks as backup), the operations comprising: receiving a first representation of the physical location; transmitting the first representation of the physical location; receiving a second representation of the physical location that corresponds with the first representation of the physical location ((Wakabayashi, see paragraphs [0036-0037], a UE  sends a request to the selected ANDSF  to get information about available access networks as backup, the UE includes its location information in the request; the ANDSF sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier); transmitting the second representation of the physical location to a  see paragraph [0041], FIG. 5b, the ANDSF server communicates the rule representing selection information, which should be used by the UE to select one of the 3GPP access networks or a non-3GPP access network; see FIG. FIG. 5c, the UE  then evaluates the communications networks using metrics using the access point  which are available to it, by measuring the signal strength of signals  received from the mobile communications networks or any of the access points which the UE  is able to receive see FIG. 5c, where the mobile communications networks is determined that the UE should use to transmit or receive data according to the rule it has been provided by the ANDSF server  in combination with the measurements which it has performed; ordering the list of cellular networks based on the metric ( see paragraph[0038], based on the received information received from the ANDSF and the UE's local policy, the UE evaluates if it is within the coverage area of the available access networks in the order of preferences, and preference based in part on the history and radio quality of the network);  receiving a selection of a particular network from the list of cellular networks, the particular network different from the primary network ( Wakabayashi, see paragraphs [0030-0040], FIG.4, a UE may receive an access backup network  discovery and selection function  server from the home operator and this server is responsible and  ANDSF sends an updated inter-system mobility policy to the UE, which specifies the access networks that the UE can select as abackup; the UE sends a request to the ANDSF  to get information about available backup  access networks; in the request the UE  also includes its location information in the request; the ANDSF server  sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier; the UE evaluates if it is within the coverage area of the available access networks in the order of preferences). 

However,  Wakabayashi  does not explicitly teach when executed by a processor, cause the processor to perform operations for backing up a primary network at a physical location, the operations and responsive to losing connection to the primary network, establishing a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further comprising determining the network outage and transitioning network traffic from the primary network with the network outage to the particular network. However, Kern in the same or similar field of endeavor teaches a when executed by a processor, cause the processor to perform operations for backing up a primary network at a physical location, the operations and responsive to losing connection to the primary network, establishing a failover from the primary network with a network outage to the particular network at the physical location, establishing the failover further comprising determining the network outage and transitioning network traffic from the primary network with the network outage to the particular network (Kern, see paragraph[0048],FIG. 1, there is a local monitoring system that determines outage has occurred and initiates a failover, local primary and secondary storages, and further there are remote primary and secondary storage systems; the local monitoring system issues a command to the local secondary storage controller to asynchronously copy any updates received at the surviving local secondary storage to the remote primary storage controller, after failing over to the local secondary storage controller with only a very brief interruption to host I/O, updates received at the local secondary storage controller in this failover mode are asynchronously copied to the remote primary storage controller to maintain the remote primary storage controller current and available for use in disaster recovery if the local secondary storage controller subsequently fails while operating in failover mode; this ensures continuous operations at the local site by using a failover process at the local site, and this provides minimal downtime while data concurrency and disaster recovery are maintained at the remote site; the failover to the local secondary storage system(FIG. 1) may occur unplanned due to an unexpected failure at the primary storage system or planned if there is maintenance done at the primary storage system; in all cases, the local monitoring system  will automatically implement the failover to the local secondary storage system). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Kern into Wakabayashi ’s system/method because it would allow maintaining the sequential consistency of data writes and forming consistency groups to maintain sequential consistency in the transfer of data between a primary storage device and secondary storage device.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve a consistency time for all  (Kern; [0007]).

Regarding claim 16: Wakabayashi  discloses the   non-transitory computer-readable medium of claim 15, the operations further comprising receiving a geographic region associated with the physical location and receiving from the server the list of networks that provide service within the geographic region associated with the physical location (( Wakabayashi, see paragraphs [0030-0040],FIG.4, a UE may receive an access network discovery and selection function  server from the home operator and this server is responsible and  ANDSF sends an updated inter-system mobility policy to the UE, which specifies the access networks that the UE can select based on geographical location and other parameters; the UE sends a request to the ANDSF  to get information about available access networks; in the request the UE  also includes its location information in the request; the ANDSF server  sends a response to the UE which includes the list of available access networks types (in order of operator preferences), access network identifier and PLMN identifier; the UE evaluates if it is within the coverage area of the list of available access networks in the order of preferences). 

Regarding claim 17: Wakabayashi  discloses the   non-transitory computer-readable medium of claim 15, the operations further comprising determining a received signal strength indication (RSSI) for each network in the list of networks and selecting the particular network based on the RSSI (Wakabayashi, see paragraphs [0150], with the received access information from ANDSF included is a network load measurement (e.g. WLAN RSSI, LTE RSRQ) and the threshold (which is the load level to handover trigger) into RAN level signaling on top of  the information received from ANDSF; this information is provided to a UE in order to make a decision as to which network to access).  


Claims 5, 12 and 19  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160242111 to Wakabayashi in view of US. Pub. 20040260736 to Kern  and combination of Wakabayashi and Kern is further combined with US. Pub. 20200107226 to Raleigh (hereinafter “Raleigh”).

Regarding claim 5: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi does not explicitly teach the   system of claim 1, the operations further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks. However, Raleigh in the same or similar field of endeavor teaches the   system of claim 1, the operations further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks(Raleigh, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI).  In view of the above, having the method of Wakabayashi and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern as modified by Raleigh within the system of Wakabayashi because it would allow a communication system and method that provides for flexible service plans and management of user network services. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi by Kern as modified by Raleigh would have been to provide consumer choice of more refined service plan offerings and efficient management of network capacity as disclosed in Raleigh para 0122.

Regarding claim 12: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi does not explicitly teach the   method of claim 8, further comprising displaying a graphical user interface (GUI) that shows statistical information for each network in the list of networks. However, Raleigh in the same or similar field of endeavor teaches the   method of claim 8, further comprising displaying a graphical user interface (GUI) that shows statistical information for each Raleigh, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI.  In view of the above, having the method of Wakabayashi and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern as modified by Raleigh within the system of Wakabayashi because it would allow a communication system and method that provides for flexible service plans and management of user network services. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi by Kern as modified by Raleigh would have been to provide consumer choice of more refined service plan offerings and efficient management of network capacity as disclosed in Raleigh para 0122.

Regarding claim 19: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi does not explicitly teach the   non-transitory computer-readable medium of claim 15, the operations further comprising Raleigh, see paragraph [0381],  a network access  state experienced by a device can be recorded as historical statistical data as a network busy state report and includes, for example, data rate, average throughput, minimum throughput, latency,  bit error rate, number of access failures, QoS level availability, historic statistics of any of the preceding parameters and presented to a network device as ANCS, and for external consumption of the ANCS report,  the report is offloaded to be accessed by an external user as report or prepared by an external application for GUI consumption for presenting the data in a form of GUI. Note: the network devices communicate with the server to access this information and no need of GUI).In view of the above, having the method of Wakabayashi and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern as modified by Raleigh within the system of Wakabayashi because it would allow a communication system and method that provides for flexible service plans and management of user network services. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi by Kern as modified by Raleigh would have been to provide consumer choice of more refined service plan offerings and efficient management of network capacity as disclosed in Raleigh para 0122.


Claims 4, 9, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20160242111 to Wakabayashi in view of US. Pub. 20040260736 to Kern  and the combination of Wakabayashi , and Kern is further combined with US. Pub. 20060030339 to Zhovnirovsky (hereinafter “Zhovnirovsky”).

Regarding claim 4: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi  does not explicitly teach the system of claim 1, the operations further comprising receiving one of an address and latitude/longitude as the representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the system of claim 1, the operations further comprising receiving one of an address and latitude/longitude as the representation of the physical location (Zhovnirovsky, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report may help identify the location of the each scanned network with exact location with some more information). In view of the above, having the method of Wakabayashi  and then given the well-established teaching of 

Regarding claim 9: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi  does not explicitly teach the method of claim 8, further comprising receiving a geographic region associated with the physical location and receiving from the server the list of cellular networks that provide service within the geographic region associated with the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the method of claim 8, further comprising receiving a geographic region associated with the physical location and receiving from the server the list of cellular networks that provide service within the geographic region associated with the physical location(Zhovnirovsky, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the geographical location as associated with geographical object, and  each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report). In view of the above, having the method of Wakabayashi  and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern  as modified by Zhovnirovsky within the system of Wakabayashi  because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi   by Kern  as modified by Zhovnirovsky  would have been to achieve reduction of start times, and improve indoor performance by utilizing  assisted global positioning system as disclosed in Zhovnirovsky para 0043.
 
Regarding claim 11: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi  does not explicitly teach the method of claim 8, further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the method of claim 8, further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location (Zhovnirovsky, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report).  In view of the above, having the method of Wakabayashi  and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern  as modified by Zhovnirovsky within the system of Wakabayashi  because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi   by Kern  as modified by Zhovnirovsky  would have been to achieve reduction of start times, and improve indoor performance by utilizing  assisted global positioning system as disclosed in Zhovnirovsky para 0043.

Regarding claim 18: Wakabayashi discloses receiving a representation of the physical location of a network. However, Wakabayashi does not explicitly teach the non-transitory computer-readable medium of claim 15, the operations further comprising receiving an address as the first representation of the physical location and receiving latitude and longitude as the second representation of the physical location. However, Zhovnirovsky in the same or similar field of endeavor teaches the non-transitory computer-readable medium of claim 15, the operations further comprising receiving an address as the first representation of the physical location and receiving latitude and Zhovnirovsky, see paragraph [0089], location database  holds information about the geographical objects and features that are used as a reference system and representative location record will include the latitude and longitude of each named location, as well as offset values that define a bounding rectangle around the object; locations within the rectangle are presumed to be co-located with the object, and the location database in conjunction with ANCS report). In view of the above, having the method of Wakabayashi  and then given the well-established teaching of Kern, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Kern  as modified by Zhovnirovsky within the system of Wakabayashi  because it would allow utilization of assisted global positioning system that uses signals generated by GPS satellites along with a cell network location server to process data. Furthermore, all references deal with same field of endeavor, thus modification of Wakabayashi   by Kern  as modified by Zhovnirovsky  would have been to achieve reduction of start times, and improve indoor performance by utilizing  assisted global positioning system as disclosed in Zhovnirovsky para 0043.

Response to Arguments
Applicant's arguments filed 02/17/2022 have been fully considered but they are not persuasive. See below:
 
  
Applicant argues that independent claim 1 of the present application, from which claims 2-5 and 7 depend, recites, inter alia, a system that includes a processor that performs steps including "receiving a selection of a particular network from the list of networks based on a metric, the particular network different from the primary network, wherein the metric is based on at least network throughput at the physical location" and "ordering the list of networks in a particular order based on the metric" (emphasis added). In other words, the networks are ordered on, at least in part, network throughput of the networks at the physical location. Independent claims 8 and 15, from which claims 9-12 and 16-19 depend, respectively, include similar recitations. For the reasons discussed below, the Applicant respectfully submits that the above recitations are patentable over the cited references. 
 
 Examiner respectfully disagrees with applicant regarding the relevant reference prior art used in the office action, the said reference prior art in  paragraph [0026] discloses: an Access Network Discovery and Selection Function (ANDSF) contains data management and control functionality which is necessary to provide network discovery and selection assistance data to the user equipment  in accordance with an operator's policy, the ANDSF responds to a UE requests for access network discovery information, and see paragraph  [0037], the ANDSF sends a response to the UE which includes the list of available access networks types, see paragraph 0041], the ANDSF server communicates the rule representing selection information , c, the UE  then evaluates the communications networks and the access point  which are available to it, by measuring the signal strength of signals  received from the mobile communications networks or any of the access points which the UE  is able to receive. This aspect of the access network discovery, which is shown in FIG. 5c, the UE determines which of the mobile communications networks  the UE should use to transmit or receive data according to the rule it has been provided by the ANDSF server  in combination with the measurements which it has performed. Finally as shown in FIG. 5d, the UE communicates data using the mobile communications network or the access point which it has selected. Note: when the office action indicates that the UE receives list of available access networks types, it means the UE receives ranked list based on the relevant parameters, in this case the relevant parameter is QoS or signal strength. See the office action for more information.
 
Applicant argues that at pages 3-4 of the Office Action, the Office asserts that Wakabayashi discloses the claimed ordering of networks based on the metric. Specifically, the Office refers to paragraph [0041] of Wakabayashi as allegedly disclosing the claimed metric based on network throughput at a physical location, and paragraph [0038] of Wakabayshi as allegedly disclosing the ordering of a list of networks based on the metric. Paragraph 

 Examiner respectfully disagrees with applicant regarding the relevant reference prior art used in the office action, the said reference prior art in  paragraph [0041], one of the  aspects of the access network discovery, which is shown in FIG. 5c, corresponds to the process steps S5 and S8 of the signal flow diagram shown in FIG. 4. During this process, the UE  determines which of the mobile communications networks  the UE should use to transmit or receive data according to the rule it has been provided by the ANDSF server  in combination with the measurements which it has performed. Finally as shown in FIG. 5d, the UE communicates data using the mobile communications network or the access point which it has selected. Note: .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHIRIN SAM/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        
/DEBEBE A ASEFA/Examiner, Art Unit 2476